Citation Nr: 1411392	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  13-29 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.



ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1963 to May 1968 in the United States Navy.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Manila Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran did not serve within the land borders or the inland waters of Vietnam and actual exposure to Agent Orange is not shown.

2.  The Veteran's ischemic heart disease is not related to any injury or disease incurred in service nor can it be presumed to be due to herbicide exposure during service in the Republic of Vietnam. 


CONCLUSION OF LAW

Service connection for ischemic heart disease is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied via a letter sent to the Veteran in November 2011.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records, VA medical records and private treatment records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination in July 2012.  The VA examination is sufficient, as the examiner considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issue on appeal.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Service Connection 

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in service, or for aggravation of a preexisting injury suffered or disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  In this regard, it is noted that a "Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

Diseases associated with such exposure include: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

For presumptive service connection to be warranted, the herbicide-related disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA General Counsel  has determined that the regulatory definition of "service in the Republic of Vietnam" in 38 C.F.R. § 3.307(a)(6)(iii), requires that an individual actually have been present within the boundaries of the Republic of Vietnam to be considered to have served there, through inclusion of the requirement for duty or visitation in the Republic of Vietnam.  VAOPGCPREC 27-97. 

A January 2010 VA Compensation and Pension (C&P) Service Bulletin extended the presumption of herbicide exposure based on service "in the Republic of Vietnam" to include Navy veterans who served on specific "blue water" vessels known to have conducted "brown water" operations during the Vietnam war as having served "in the Republic of Vietnam" for purposes of 38 C.F.R. 
§ 3.307(a)(6)(iii).  The bulletin provides that "[i]f a veteran's service aboard one of these ships can be confirmed through military records during the time frames specified, then exposure to herbicide agents can be presumed without further development."  As discussed below, the USS Bordelon does not appear on this list. 

The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required. See Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010 (letter issued by VA Compensation and Pension Service).

III.  Facts and Analysis

The Veteran contends that service connection for his ischemic heart disease is warranted because he was presumptively exposed to herbicides while serving on the USS Bordelon in the Republic of Vietnam.  Specifically, the Veteran contends that the USS Bordelon's participation in Operation Sea Dragon and gunfire support operations during the Tet Offensive prove that he had service in Vietnam.  However, as explained above, service "in the Republic of Vietnam" extends only to those Veterans who served on "brown water" vessels or "blue water" vessels that are known to have conducted "brown water" operations, such as patrolling the inland shoals and waterways of the Republic of Vietnam.  The Board does not dispute that the Veteran participated in "blue water" operations off the coast of Vietnam. 

The Veteran's service personnel records indicate that he served from June 1963 to May 1968.  An August 2013 letter from the National Archives indicates that the Veteran was received on the USS Bordelon (DD-881) in October 1963.  The National Personnel Records Center found that the USS Bordelon was in the official waters of the Republic of Vietnam from December 1967 to May 1968.  The Veteran also submitted copies of the USS Bordelon's deck log for January to March 1968.  However, these records do not provide conclusive proof of in-country service.  

The USS Bordelon is not recognized as having operated primarily or exclusively on the inland "brown water" waterways of Vietnam, nor is there any evidence establishing that it operated temporarily on the inland waterways or docked to the shore.  The deck logs for the USS Bordelon that the Veteran submitted do not show that the ship docked, transited inland waters, or that personnel stepped foot in the Republic of Vietnam.  

The Veteran also contends that his service medals provide proof of in-country service.  The Veteran received a First Good Conduct Award, Armed Forces Expeditionary Medal (Dominican Republic), and National Defense Service Medal.  The Veteran also submitted a copy of a DD-215 which documents that the Veteran also received a Vietnam Service Medal with three stars, Republic of Vietnam Meritorious Unit Commendation, Combat Action Ribbon, and Meritorious Unit Commendation Ribbon. In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  Therefore, the Court held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM).  Haas, 525 F.3d at 1196.

The Veteran argues that the definition of "service in Vietnam" should include "duty" in Vietnam, however, as discussed above, a January 2010 VA C&P Service Bulletin extended the presumption of herbicide exposure based on service "in the Republic of Vietnam" to only include Navy veterans who served on specific "blue water" vessels known to have conducted "brown water" operations during the Vietnam war.  The USS Bordelon does not appear on this list.  The Veteran also submitted an excerpt from a RAO Bulletin dated October 2011 that indicates that a bill was introduced to extend the presumption to "blue water" Navy Veterans based on nonspecific studies.  However, the Agent Orange Equity Act which was introduced in 2011 did not make it out of committee and did not become law.  Therefore, current VA guidance limits the presumption to those Veterans who served on "blue water" vessels known to have conducted "brown water" operations. 

While the Veteran advanced many arguments as to why he should be entitled to the herbicide exposure presumption, the Veteran did not allege and the evidence of record does not support a finding that the USS Bordelon conducted "brown water" operations or that he personally set foot on the soil of the Republic of Vietnam.  Accordingly, the Board finds that the Veteran's service aboard the USS Bordelon does not equate to service "in" the Republic of Vietnam for purposes of the herbicide exposure presumption.  Therefore, the Veteran is not entitled to presumptive service connection for ischemic heart disease on the basis of herbicide exposure in Vietnam.  38 C.F.R. § 3.309.  However, while the provisions of 
38 C.F.R. § 3.309 do not apply, the Board must consider whether the Veteran may be entitled to service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  

Service treatment records are negative for any complaints, findings, or treatment for any heart condition.  On his November 1962 entrance examination, the examiner noted an atypical systolic murmur, but it was not considered disabling.  The murmur was again noted in May 1967, when the Veteran extended his enlistment term.  The murmur was not noted on his May 1968 examination or his August 1968 separation examination.  

There is no evidence suggesting that the Veteran's ischemic heart disease is related to service on a theory other than herbicide exposure.  In addition, there is no competent evidence establishing the Veteran's exposure to herbicides during service.  During his VA examination, the Veteran reported that he was first diagnosed with ischemic heart disease in 2002, which is more than thirty years after separation from service.  Additionally, the Veteran does not contend, and the evidence does not show, that he suffered from ischemic heart disease during service or within one year following discharge from service.  

In his Substantive Appeal, received in October 2013, the Veteran alleged that the July 2012 VA examiner conceded Agent Orange exposure.  However, the line "[e]xposure to Agent Orange during tour of duty in Vietnam is conceded," appears in the Veteran's medical history and the VA examiner indicated that the Veteran provided the information contained in his medical history.  The evidence of record does not include any evidence of herbicide exposure and as discussed extensively, the herbicide exposure presumption does not apply to the Veteran.  In addition, no health care professional has suggested that the Veteran's ischemic heart disease is related to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for ischemic heart disease is denied.


ORDER

Service connection for ischemic heart disease, to include as due to herbicide exposure is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


